Title: From George Washington to Francis Lewis, 19 February 1780
From: Washington, George
To: Lewis, Francis


          
            Sir
            Head Quarters Morris Town 19th Feby 1780
          
          I am honored with yours of the 15th Inst. on the subject of the marine prisoners in New York. As I am ignorant of the particulars of the complaints which have been exhibited by them, I cannot undertake to determine how far they are well founded, but from Mr Beatty’s attention to the wants of the prisoners belonging to the land service, which has come more immediately under my notice, I should suppose he has supplied the Wants of those belonging to the marine as far as circumstances, and the means with which he has been furnished, would permit. It will not be in his power to make monthly Returns to the Board of the number of marine prisoners in New York, except the British Commy will make them regularly to him, as he cannot be acquainted with the prizes which are carried in—besides, the exchanges of those prisoners, most of whom have been taken in private Vessels of War, having been negotiated by the State Commissaries, without the knowledge or concurrence of the continental Commy General, he, of necessity, must have been often ignorant of the amount or circumstances of those remaining in captivity: Should the late recommendation of Congress, to put all prisoners whether state or continental; under the direction of the Commissary General of prisoners, be carried into execution; many good consequences and much more regularity than has been heretofore practiced will be the result.
          I shall be happy at all times to contribute to the releif of those who are the subjects of the present letter, and shall most willingly second the views or intentions of the Board in their favor,

by directing the Commissary General to pay a strict obedience to their orders in the matter. I have the honor to be with great Respect Sir yrs &.
        